Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 1 of 11

EXHIBIT 2.
 

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 2 of 11

Page 1

LISA M. HOLLIDAY, Ph.D. - APRIL 13, 2018

Popa

IN THE UNITED STATES DISTRICT COURT :

FOR THE WESTERN DISTRICT OF OKLAHOMA

SE ICLM UL ROM aL nase nae

SEAN SMITH and CRYSTAL SMITH,

Plaintiffs,

CSAA FIRE AND CASUALTY

)
)
)
)
vs. )No. 5:17-CV-1302D
)
)
INSURANCE COMPANY, )

)

)

SRE SO RO SETTER TSO ETT

Defendant.

Tn

RU SD aM

SMI eRe

* ok ek wk
DEPOSITION OF LISA M. HOLLIDAY, PH.D.,
TAKEN ON BEHALF OF THE PLAINTIFFS
ON APRIL 13, 2018
IN OKLAHOMA CITY, OKLAHOMA

COMMENCING AT 9:53 A.M.

kK kek kek kek Ok

TWEE OMe OLE ES LEON ERE Tce

SIT Gave

en

REPORTED BY: KORTNEY V. HOUTS, CSR |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 3 of 11

 

 

Page 147
A Correct.
Q What are those conditions?
A It has -- the main part of the house has a

crawlspace, and then there was an addition built on

that had a slab on grade.

Q And what would you call the crawlspace
foundation?
A A crawlspace foundation.

Conventional?
No. It's probably nonconventional now.
Based on when it was built?

Tt was the norm when it was built. Yes.

oO PP OO Pp

And it's your understanding that's in the

1920s, '30s?

A Something like that.

Q Okay. When you're investigating these claims
and you're making a determination of cause of damage,

as a structural engineer, one of the things you want to

look at is the structure. Is that correct?
A Important pieces of the structure for sure.
Q Yeah. And those --
A Not -- I mean, you can -- you can't look at

the entire structure, but you want to look at certain

important pieces.

Q You want to make sure that you don't -- and

 
10

11

12

13

14

15

16

17

18

19

20

214

22

23

24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 4 of 11

Page 148

like you said, you want to make sure that you're

thorough, because these are important investigations.

Correct?
A Correct.
Q And you -- you wouldn't want to intentionally

not gather data or leave data out, would you?

A Well, you certainly can't -- I mean, you
could document all kinds of crazy stuff that -- but you
have to look at what's important first.

Q And what's important is the structural
components of --

A Is the places where -- yeah. I mean, if
you're looking for earthquake damage, you want to look
at the places where earthquake damage happens.

Q Okay.

A So yeah. The scope is not to thoroughly
examine the structure and do a thorough structural
examination, because that would be beyond the scope.

Q What is the scope?

A The scope was to see if there was earthquake
damage to the house.

Q Did you look at any of -- did you go in the
attic in this home?

A We did not.

Q Do you know where the attic space is?

 

 

nn

ASTER R SES ec LN SL EERE, pa OO ot

Tate eo ee

ELSE ae Sosa SAMO ee

[
REISS SS NAS eo NE MOOR alco MU OAL ore

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 5 of 11

 

 

Page 149

A I saw the opening.

Q Where is the opening at?

A It was inside the laundry room.

Q Okay. What about the crawlspace? You didn't
go in the crawlspace, did you?

A No, we didn't.

Q Have you been?

A We couldn't, actually.

Q Why do you say that?

A They didn't have. an opening.

Q Really? |

A (Witness nods head affirmatively.)

Q If you saw something that was damaged -- for
example, on the roof, if you saw bowing or waving and

they said that was caused by the earthquake, would you

have gone

A

Q

in the attic?

Yeah.

What if you had seen cracks on the walls and

there's all of these splintering cracks on the walls?

Wouldn't that be something to look at,

is maybe we want

to look behind there to determine whether or not those

studs are

A

particular example.

something that led me to go in the attic,

 

split? Is that something you would do?

I can't imagine studs being split in your

But I would say if there was

I would go in

SE ETS ESE ESSE ZT PE ETE IS SECTORS EDT ET TCC

Maison

ey

EL ACL AT SOMME

aide So CNT

LE aa NRE ES GE ERED CUO TENCE

Mh

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 6 of 11

 

 

 

Page 150
the attic.
Q What about behind the walls?
A I generally don't tear up people's houses.
Q But, I mean, if you've got -- if you have to
make a determination --
A We would -- we would probably leave, have a

meeting, you know, talk to the client about we're going
to have to do some destructive testing. Our
investigations are generally limited to nondestructive
testing. But on occasion, we have had to do
destructive testing, and we -- that's not a call we

make on the spot.

Q Is that -- but that's something that -- if
you have to gather that type of data, is that something
that you'd be willing to do to make sure you got the

right conclusion?

A Yes.

Q Because you -—

A And have.

Q And so for Rimkus, you have done that.

You've opened walls and that kind of thing?

A I have.

Q Do you recall that in the living room one of
the joists had fell and you had to walk over a hump?

A In the living room, the joist had failed?

IS SLA an ee ap ene NE ce SED ED a

Tone

Satu EO

EE ET RES RE PU Te TU TET

nee esa ee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 7 of 11

Page 152

 

 

4

A We were not doing a full, thorough structural |
evaluation of the house. !
Q If you were walking through the -- well, if i

you're walking through the living room and you walked
over a fallen floor joist and there was a trough in the
floor, is that something that you would have wanted to
investigate?

A Probably just -- yes. But it seems like --
if there would have been something that dramatic, yeah,

it seems like they would have called an engineer

EN : = = = ————
RE ETD EDN RES DT ESOS SECT SITH ETOEEE SET TTT EETTETTE

themselves.
Q If there was something --
A If there was:-- if I was a homeowner and

there was a gaping hole in my floor, I would call an
engineer.

Q Tf there was a -- if there was something like
that when you arrived at. the Smiths', is that something
you would have investigated in the crawlspace?

A Yeah.

Q Would that be -- would that be indicative of

earthquake damage in that home?

SSeS NSCOR TT EERE ET TEE oT EET = TEC ST

A No.

Q You don't think so?
A Not -- not the first signs of damage.
Q

Again, this would be something where you'd

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 8 of 11

Page 224

Q Sure. And when you're looking at these USDA
maps, is it your understanding that these maps have
disclaimers stating that they're no substitute for
site-specific tests?

A I believe they do have statements like that.

Q And that's because the soil can vary from

site to site, even though the overall area has one type

of soil. Correct?
A Correct.
Q And that's not uncommon anywhere in the

world. Right?

A Correct.

Q And so your understanding is that -- you
deemed this soil to be this silty clay with this
plasticity based on the USDA map, but not based on a
test that you did determining the type of soil?

A Correct.

Q And because the USDA cites that these are
just kind of generalizations, without a soil test, we
don't know exactly what type of soil is under that
house, do we? °

A Correct.

Did you all discuss doing a soil --

\

We did not.

Q
A
Q

-- sample? Is that something that you have

Tn

Mh

SET SSS RENTS PA IE TER ESTO SE TSM TT ECE TEE PET

 

ae
2
=
Hi

Tere

STE E

Ss ade aa NLL ee ee

Seu
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 9 of 11

 

 

Page 225
ever done?
A It's generally not done on residentials.
Q But on commercial claims you do?
A No. On residential construction. In

general, for residential construction, it's not the

norm.

Q What about in Rimkus investigations? Have
you ever tested the soil?

A I have not.

Q Do you know if Rimkus would allow you to test

the soil if you requested it?

A I -- I don't see why not, if it was
necessary.
Q Do you know if -- is that a tool that you

consider in your tool belt if you deem it necessary, is

to test the soil?

A I don't think it's out of the realm of
possibility, yeah, if it's -- if it's warranted.
Q Okay. No one's ever told you, don't ever

test the soil?

A Right. No one's ever told me that.
Q Okay. And going forward -- well, if a home
is sitting on soil that's likely to shift naturally,

does that make it more likely to shift as a result of

an earthquake?

 
Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 10 of 11

 

Page 226
1 A No.
2 Q Okay. Has anyone ever told you at Rimkus
3 that you should test the soil? :
4 A No. :
5 Q Is there a reason you didn't test the soil?
6 A Generally, you don't test the soil for
7 residential construction projects. It's just not the
8 norm.
9 Q What if you're doing forensic investigations

10 where you base your conclusion on the type of soil? In i

11 that instance, do you feel it's necessary to site test

12 the soil?

13 A I don't think so. No.

14 Q What conversations did you have with

15 Mr. France when you were on-site?

16 A We had conversations about whether we thought
17 this was earthquake damage.

18 Q Can you think of anything specifically?

19 A No. Not specifically. You know, at first,

20 when we first got to the site, we didn't talk at all,
21 and we kind of independently looked at things and then

22 came together and said, you know, what do you think.

23 Q At some point in time, Tim left you, and

 

 
~10
11
12
13
14
15
16
17
18
19
20
21
22
°23
24

25

Case 5:17-cv-01302-D Document 57-2 Filed 01/25/19 Page 11 of 11

 

 

Page 227
Q -- guys separated?
A No. We were there together the whole time.
Q Did Tim go into the attic?
A No.
Q Did Tim go into the crawlspace?
A No one could go into the crawlspace.
Q If I told you I had been in the crawlspace,

do you have any reason to believe that's impossible?

A Then I believe you took something apart to
get there. |

Q Do you --

A Because the homeowner told us -- based on

what the homeowner told us, there was no way to get
into the crawlspace.

Q But, regardless, you didn't feel like it was
necessary to go in there for you to come to a
conclusion that this was not earthquake damage?

A Correct. If I had felt it was necessary to
go in the crawlspace, we would have done something to

get in the crawlspace.

Q Why did you pull the carpet back in the back

bedroom?
A Because we felt the -- there was a big hump
in the floor there. There was a big discontinuity.

Q In the son's bedroom?

 
